





EXHIBIT 10.18




EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of June
1, 2013 (the “Effective Date”), by and between Copart, Inc., a Delaware
corporation (the “Company”), as employer, and John Lindle (“Employee”), as
employee, for the benefit of the Company and its parent, subsidiaries, and
affiliates. The Company and Employee are sometimes also referred to herein
individually as a “Party” and together as the “Parties.”




RECITALS:




A.

Pursuant to that certain Stock Purchase Agreement dated on or about the date
hereof (the “Purchase Agreement”) by and among the Company, QCSA Group, LLC, a
Delaware limited liability company (“QCSA”), and Salvage Parent, Inc., a
Delaware corporation (“SPI”), the Company is purchasing from QCSA all of the
issued and outstanding shares of SPI’s common stock. Capitalized terms not
defined in this Agreement shall have the meaning ascribed to them in the
Purchase Agreement.




B.

Immediately prior to the Effective Date, Employee was employed by QCSA Holdings,
Inc., a Delaware corporation and a wholly-owned Subsidiary of SPI (“Holdings”),
as the Chief Executive Officer and President of Holdings pursuant to that
Employment Agreement dated as of December 18, 2009 (the “Prior Agreement”).




C.

The Company desires Employee to be employed by the Company after the closing of
the transactions contemplated by the Purchase Agreement, which shall be
effective as of the Effective Date, and Employee desires to be employed by the
Company on and after the Effective Date.




D.

The Parties desire to fully and finally resolve all issues regarding Employee’s
employment by Holdings and to set forth the terms of Employee’s employment by
the Company.




E.

Company would not have entered into the Purchase Agreement but for Employee’s
promises in this Agreement, including but not limited to the protective
covenants contained in Section 7 and the release contained in Section 8 of this
Agreement.




AGREEMENT:




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are acknowledged, the Parties agree as follows:




1.

Employment. Company agrees to employ Employee in the position of Senior Vice
President of Strategic Growth of the Company and Chief Executive Officer of
Holdings. Employee will be responsible for performing those duties that are
reasonably assigned to Employee by the Board of Directors of the Company or any
authorized committee or designee thereof (the “Board”). Employee will work full
time for the Company and for no other employer while employed by the Company.
Employee agrees to perform all assigned duties to the best of




--------------------------------------------------------------------------------




Employee’s ability. Employee will conduct himself at the highest professional
standards of ethics and integrity. Employee agrees to devote Employee’s full
business time to the Company’s business and to act always in the best interests
of the Company. Employee will comply with all applicable laws and all of the
Company’s rules and policies as adopted from time to time. Employee’s position,
title, job description, duties and responsibilities may be modified from time to
time in the sole discretion of the Board.




2.

Term of Agreement. This Agreement shall commence on the Effective Date and will
continue until December 31, 2014 (the “Term”), unless terminated earlier in
accordance with terms of Section 5 of this Agreement. The Parties agree that the
obligations created in Sections 7, 8 and 9 of this Agreement will survive the
termination of this Agreement and the termination of Employee’s employment with
the Company.




3.

Compensation.




(a)

The Company shall pay Employee an annual salary of $210,000 (“Base Salary”),
payable in bi-weekly installments in accordance with the Company’s customary
practices from time to time in effect.




(b)

The Company shall provide Employee with a car allowance of $9,000 per year,
payable $750 per month.




(c)

For each Company fiscal year during the Term, Employee will also be entitled to
receive an annual cash bonus (the “Bonus”) in an amount determined by the Board
based upon Employee’s contributions and performance. Payment of the Bonus shall
be a discretionary decision of the Board. The Bonus, if any, will be paid as
soon as practical following the determination by the Board that the Bonus has
been earned, but in no event after the fifteenth day of the third month of the
Company’s fiscal year or the calendar year, whichever is later, following the
date Employee earns the Bonus and it is no longer subject to a substantial risk
of forfeiture.




(d)

All raises, bonuses, stock option grants, and promotions, if any, are based on
merit, as determined by the Board in its sole discretion.




(e)

Employee shall be reimbursed (or in appropriate circumstances receive advances
for) ordinary and necessary business expenses incurred by Employee in connection
with the Company’s business.




(f)

All payments made pursuant to this Agreement will be subject to applicable taxes
and withholdings in accordance with Company policy.




(g)

If Employee’s employment is terminated by the Company or Employee, all accrued
compensation due to Employee through the date of termination shall be paid on
the next regularly scheduled payday following Employee’s termination or in
accordance with applicable law. Employee’s employment and all further and future
compensation to Employee





2




--------------------------------------------------------------------------------




shall immediately cease effective as of the termination date. In addition, upon
termination of Employee’s employment, Employee shall pay the Company any amounts
owed by Employee to the Company, and the Company shall be entitled to offset
against any amounts owed to Employee any amounts that are lawfully owed by
Employee to the Company without prejudice to any other rights or remedies of the
Company available at law or in equity.




(h)

Employee agrees that the compensation stated in this Section 3 constitutes the
full and exclusive monetary consideration and compensation for all services
rendered under this Agreement and for all promises and obligations under this
Agreement.




4.

Benefits. Employee shall be entitled to employment benefits such as but not
limited to vacation, holidays, leaves of absence, health insurance, dental
insurance, etc., if any, available to employees of the Company generally, in
accordance with any policies, procedures, or benefit plans adopted by the
Company from time to time during the Term. Employee’s rights and those of
Employee’s dependents under any such benefits policies or plans shall be
governed solely by the terms of such policies or plans. The Company reserves to
itself, or its designated administrators, exclusive authority and discretion to
determine all issues of eligibility, interpretation and administration of each
such benefit plan or policy. The Company’s employment benefits, and policies
related thereto, are subject to termination, modification or limitation at the
Company’s sole discretion. Upon termination of Employee’s employment with the
Company for any reason, Employee’s rights under any applicable benefit plans
shall be determined under the provisions of those plans.




5.

Termination and Severance.




(a)

If the Company terminates Employee’s employment during the Term, other than for
death, Disability or Cause (each as defined below), or if Employee terminates
his employment during the Term for Good Reason (as defined below), then, in lieu
of any severance benefits to which Employee may otherwise be entitled under any
Company severance plan or program, and subject to the remaining provisions of
this Section 5, Employee shall be eligible to receive a lump sum payment equal
to six (6) months’ of Employee’s Base Salary, less applicable tax withholding
(the “Severance Payment”). In addition, if the Company terminates Employee’s
employment during the first six (6) months’ of the Term, the Severance Payment
Employee is eligible to receive under this Section 5(a) shall be increased by
the amount of Base Salary Employee would have earned during the period beginning
on the date of termination and ending on the six (6) month anniversary of the
Effective Date.




(b)

The Company may terminate Employee’s employment for Cause immediately by giving
written notice to Employee. No compensation or benefits will be paid or provided
to Employee under this Agreement on account of a termination for Cause, or for
periods following the date when such a termination of employment is effective.
As used in this Agreement, “Cause” shall mean Employee’s failure to perform his
duties hereunder; Employee’s breach of a material provision of this Agreement
(including, without limitation, Section 7) or the agreements incorporated herein
by reference; Employee’s violation of a federal law, state law, or regulation
applicable to the business of the Company; misappropriation or embezzlement of
Company funds or an act of fraud or dishonesty upon the Company made by
Employee;





3




--------------------------------------------------------------------------------




conviction of, or plea of nolo contendre to, a felony; Employee’s continued
failure to comply with directives of the Company’s Chief Executive Officer or
Board; Employee becoming employed in any capacity by any Competing Business (as
defined below); or any conduct of Employee that is contrary to the best
interests of and/or adversely affects the reputation of the Company, it
officers, directors, or employees.




(c)

The Company may terminate Employee’s employment for Disability by giving
Employee 30 days’ advance notice in writing. No compensation or benefits will be
paid or provided to Employee under this Agreement on account of termination for
Disability, or for periods following the date when such a termination of
employment is effective. As used in this Agreement, “Disability” shall mean that
Employee, at the time notice is given, has been unable to substantially perform
his duties under this Agreement for a period of not less than six (6)
consecutive months as the result of his incapacity due to physical or mental
illness. In the event that Employee resumes the performance of substantially all
of his duties hereunder before the termination of his employment under this
Section 5(c) becomes effective, the notice of termination shall automatically be
deemed to have been revoked.

(d)

Employee may terminate his employment for Good Reason within 30 days following
the expiration of any Company cure period (as described below) if one or more of
the events described in clauses (i) and (ii) below shall have occurred without
Employee’s prior written consent:

(i)

the assignment to Employee of any duties or the reduction of Employee’s duties,
either of which results in a material diminution in Employee’s position or
responsibil­ities with the Company in effect immediately prior to such
assign­ment, or the removal of Employee from such position and responsibilities
(other than a promotion or similar move to another position);

(ii)

a material breach by the Company of a material provision of this Agreement.

Employee may not resign for “Good Reason” unless Employee has provided the
Company with written notice of the acts or omissions constituting the grounds
for “Good Reason” within 90 days of the initial existence of such grounds for
“Good Reason” and a reasonable cure period of 30 days following the date of such
notice.

(e)

Employee’s employment shall terminate immediately upon Employee’s death. The
Company shall have no obligation to pay or provide any compensation or benefits
under this Agreement on account of Employee’s death, or for periods following
Employee’s death.

(f)

The receipt of any Severance Payment or other benefits after the termination of
Employee’s employment pursuant to this Agreement is subject to Employee signing
and not revoking a severance agreement and release of claims in a form
reasonably acceptable to the Company (the “Release”), which must become
effective no later than the 60th day following the termination of Employee’s
employment (the “Release Deadline”); if the foregoing condition is not met,
Employee will forfeit any right to a Severance Payment or other





4




--------------------------------------------------------------------------------




benefits under this Agreement. To become effective, the Release must be executed
by Employee and any revocation periods (as required by statute, regulation, or
otherwise) must have expired without Employee having revoked the Release. In
addition, no severance payments or benefits will be paid or provided until the
Release actually becomes effective.

(g)

(i) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Employee, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Payments”) will be paid or otherwise provided until Employee has a
“separation from service” within the meaning of Section 409A. Similarly, no
severance payable to Employee, if any, pursuant to this Agreement that otherwise
would be exempt from Section 409A pursuant to Treasury Regulation Section
1.409A-1(b)(9) will be payable until Employee has a “separation from service”
within the meaning of Section 409A

(ii)

Any severance payments or benefits under this Agreement that would be considered
Deferred Payments will be paid on, or, in the case of installments, will not
commence until, the sixtieth (60th) day following Employee’s separation from
service, or, if later, such time as required by Section 5(g)(iii). Except as
required by Section 5(g)(iii), any installment payments that would have been
made to Employee during the sixty (60) day period immediately following
Employee’s separation from service but for the preceding sentence will be paid
to Employee on the sixtieth (60th) day following Employee’s separation from
service and the remaining payments shall be made as provided in this Agreement.

(iii)

Notwithstanding anything to the contrary in this Agreement, if Employee is a
“specified employee” within the meaning of Section 409A (“Specified Employee”)
at the time of Employee’s termination, then any Deferred Payments, which are
otherwise due to Employee on or within the six (6) month period following
Employee’s termination will accrue during such six (6) month period and will
become payable in a lump sum payment on the date six (6) months and one (1) day
following the date of Employee’s separation from service or the date of
Employee’s death, if earlier. All Deferred Payments, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Treasury Regulation Section 1.409A-2(b)(2).

(iv)

Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) will not constitute Deferred Payments for purposes of Section
5(g)(i).

(v)

Amounts paid under the Agreement that qualifies as a payment made as a result of
an involuntary separation from service pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii) that do not exceed the Section 409A Limit will not
constitute Deferred Payments for purposes of Section 5(g)(i). For this purpose,
“Section 409A Limit” means the lesser of two (2) times: (A) Employee’s
annualized compensation based upon the annual rate of pay paid to Employee
during Employee’s taxable year preceding the taxable year of Employee’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1)





5




--------------------------------------------------------------------------------




and any Internal Revenue Service guidance issued with respect thereto; or (B)
the maximum amount that may be taken into account under a qualified plan
pursuant to Code Section 401(a)(17) for the year in which Employee’s employment
is terminated.

(vi)

The foregoing provisions are intended to comply with the requirements of Section
409A so that none of the severance payments and benefits to be provided
hereunder will be subject to additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. The Company and Employee
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to Employee under Section 409A.




6.

Policies and Practices. The Company may, from time to time, establish policies
and practices through manuals, policy statements, handbooks, memoranda or other
communications. These policies and practices are subject to change and do not
constitute contractual rights or obligations.




7.

Protective Covenants. The covenants in this Section 7 shall be referred to as
the “Protective Covenants” and provide as follows:




(a)

As used in this Agreement,




(i) “Customer” means a person or entity that has had a business relationship
with the Company within the last two (2) years of Employee’s employment with the
Company and with whom Employee had personal contact (either with the person or
with agents of the entity) in the course of performing his duties for the
Company;




(ii) a “Competing Business” means a person or entity that (A) is in the business
of auctioning salvage, used or recovered theft vehicles, or processing or
selling damaged, abandoned, repossessed, total loss, or used or recovered theft
vehicles, or (B) otherwise provides products or services that would compete with
or displace the products or services of the Company;




(iii) any reference in the Protective Covenants to the point in time where
Employee’s employment terminates refers to the end of Employee’s employment with
the Company or any successor to which Employee’s employment may be transferred
or assigned as a result of any reorganization, restructuring, merger or
assignment by the Company, regardless of which party ends the relationship or
why it is ended; and




(iv) in the event that Employee is found by a court or arbitrator to be in
violation of one of the post-employment restrictions provided for in the
Protective Covenants, then the period of time applicable to such restriction
shall be extended by one day for each day Employee is found to be in violation
of such restriction until such time as the restriction is complied with by
Employee for a length of time that is equal to, but does not exceed, the length
of time originally provided for.








6




--------------------------------------------------------------------------------




(b)

The Company will provide Confidential Information (as defined in the
Confidentiality and Intellectual Property Assignment Agreement form attached
hereto as Exhibit A) to Employee during the Term. During employment with the
Company and thereafter, Employee shall not, without the prior written consent of
the Board, disclose or use for any purpose (except in the course of Employee’s
employment under this Agreement and in furtherance of the business of the
Company or any of its affiliates or subsidiaries) any confidential information
or proprietary data of the Company. As an express condition of Employee’s
employment with the Company, Employee agrees to execute a Confidentiality and
Intellectual Property Assignment Agreement in the form attached hereto as
Exhibit A and any such additional confidentiality agreements as from time to
time requested by the Company.




(c)

During the Term and for eighteen (18) complete calendar months following the
date on which Employee’s employment by the Company terminates for any reason
(other than death), Employee will not, either directly or indirectly, (i)
solicit, induce, or encourage any employee of the Company to leave the Company,
or (ii) help another person or entity to hire away an employee of the Company,
unless otherwise expressly authorized in writing to do so by an authorized
officer of the Company. Notwithstanding the foregoing, if the Company terminates
Employee’s employment prior to the end of the Term, other than for death,
Disability or Cause, or if Employee terminates his employment prior to the end
of the Term for Good Reason, then the covenant contained in this Section 7(c)
shall terminate upon the 18 month anniversary of the Effective Date.




(d)

During the Term and for eighteen (18) complete calendar months following the
date on which Employee’s employment by the Company terminates for any reason
(other than death), Employee will not, directly or indirectly, interfere with
the relationship between the Company and a Customer. It shall be considered a
prohibited act of interference for Employee to participate in soliciting,
encouraging, or inducing a Customer (i) to do business with a Competing Business
or (ii) to stop or reduce doing business with the Company, except where such
conduct is expressly authorized in writing by an authorized officer of the
Company. The Parties stipulate that this restriction is inherently limited to a
reasonable geography or geographic substitute because it is limited to the place
or location where the Customer is located at the time. Notwithstanding the
foregoing, if the Company terminates Employee’s employment prior to the end of
the Term, other than for death, Disability or Cause, or if Employee terminates
his employment prior to the end of the Term for Good Reason, then the covenant
contained in this Section 7(d) shall terminate upon the 18 month anniversary of
the Effective Date.




(e)

During the Term and for eighteen (18) complete calendar months following the
date on which Employee’s employment by the Company terminates for any reason
(other than death), Employee will not, directly or indirectly, as an employee,
consultant, advisor, contractor, shareholder, director, partner, joint-venturer,
or investor, assist in the management, administration, or sales activities of,
or otherwise engage in, any Competing Business in any geographic area in which
the Employee performed services for the Company and/or was responsible for
managing the Company’s business (the “Protected Area”). The foregoing shall not
be construed to prohibit passive investments such as mutual funds or ownership
of less than 1% of a publicly-held company’s outstanding stock. The Parties
stipulate that the geographic limitation used in this restriction is reasonable
given Employee’s high level duties for





7




--------------------------------------------------------------------------------




the Company, the geographic scope of the Company’s business, and Employee’s
in-depth knowledge of the Company’s confidential information and trade secrets.
Notwithstanding the foregoing, if the Company terminates Employee’s employment
prior to the end of the Term, other than for death, Disability or Cause, or if
Employee terminates his employment prior to the end of the Term for Good Reason,
then the covenant contained in this Section 7(e) shall terminate upon the 18
month anniversary of the Effective Date.




(f)

Without limitation, the Parties agree and intend that the covenants contained in
this Section 7 shall be deemed to be a series of separate covenants and
agreements, one for each and every county, state, city, or other political
subdivision of the Protected Area. The Parties intend these covenants to be
enforceable to the fullest extent of the law as to scope, time and geography,
and to be interpreted as broadly as reasonably necessary to protect the business
interests of the Company without unreasonably restricting Employee’s rights. If,
in any judicial proceeding, a court refuses to enforce any of such separate
covenants (or any part thereof), then the Parties agree that such unenforceable
covenant (or such part) shall be eliminated from this Agreement to the extent
necessary to permit the remaining separate covenants (or portions thereof) to be
enforced. In the event that the provisions of this Section 7 are deemed by a
court or arbitrator to exceed the time, geographic or scope limitations
permitted by applicable law, then the Parties agree that such provisions shall
be reformed by the court or arbitrator for purposes of the relief then requested
(be it temporary or permanent), and for purposes of the jurisdiction covered by
such court or arbitrator only, so that the restriction shall be enforceable to
the maximum time, geographic or scope limitations, as the case may be, permitted
by applicable law within that jurisdiction covered by the court or arbitrator.




(g)

Employee acknowledges and agrees that the covenants set forth in this Section 7
are (i) reasonable and necessary for the protection of legitimate business
interests of the Company, (ii) not against the public interest, (iii) do not
place a unreasonable burden upon Employee’s ability to earn a living, and (iv)
relate to matters which are of a special, unique, and extraordinary character
that gives each of such covenants a special, unique, and extraordinary value.
Employee further acknowledges and agrees that a breach of any of such covenants
will result in irreparable harm and damages to the Company which cannot be
adequately compensated by a monetary award. Accordingly, the Parties expressly
agree that, in addition to all other remedies available at law or in equity, the
Company shall be entitled to the immediate remedy of a temporary restraining
order, preliminary injunction, or such other form of injunctive or equitable
relief as may be used by any court of competent jurisdiction to restrain or
enjoin Employee from breaching any such covenant or provision or to specifically
enforce the provisions of this Agreement.




8.

General Release. Employee, on behalf of himself, his heirs, and legal
representatives, does hereby release, discharge and covenant not to sue or file
any charges or claims against Holdings and/or any of Holding’s related or
affiliated entities or successors (including, but not limited to the Company),
or any of their current or former officers, directors, managers, employees or
representatives (collectively, the “Released Parties”) under any common or
statutory local, state, or federal law, for any type of claim, demand or action
whatsoever arising out of or connected with his employment by Holdings and/or
the Prior Agreement. Employee agrees not to make any claims or demands against
the Released Parties for claims





8




--------------------------------------------------------------------------------




arising due to his employment prior to the Effective Date, such as, but not
limited to, wrongful discharge; unlawful employment discrimination on the basis
of sex or any other form of unlawful employment discrimination; retaliation;
breach of contract; breach of the duty of good faith and fair dealing; violation
of public policy; intentional or negligent infliction of emotional distress;
promissory estoppel; defamation of character; duress; intentional
misrepresentation or fraud; invasion of privacy; negligent hiring, retention, or
supervision; any alleged act of harassment or intimidation; or any other
intentional or negligent act of personal injury.

Employee represents that he has not filed any complaints, charges or lawsuits
against the Released Parties with any governmental agency or any court and that
he will not do so at any time hereafter; provided, however, this Agreement shall
not limit Employee from filing a lawsuit for the sole purpose of enforcing his
rights under this Agreement.

Employee further promises not to initiate a lawsuit or to bring any other claim
against any of the Released Parties arising out of or in any way related to his
employment by Holdings, the termination of his employment with Holdings, and/or
the termination of the Prior Agreement.

Employee agrees that he has been fully compensated for all services he performed
for Holdings and/or any of the Released Parties prior to the Effective Date.
Employee agrees that as of the Effective Date he is not entitled to any payments
or benefits from the Released Parties under the Prior Agreement or otherwise,
including but not limited to payments of Base Salary and/or bonus compensation.




9.

WAIVER OF JURY TRIAL. NO PARTY TO THIS AGREEMENT OR ANY ASSIGNEE, SUCCESSOR,
HEIR OR PERSONAL REPRESENTATIVE OF A PARTY SHALL SEEK A JURY TRIAL IN ANY
LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION PROCEDURE BASED UPON
OR ARISING OUT OF THIS AGREEMENT, EMPLOYEE’S EMPLOYMENT RELATIONSHIP WITH THE
COMPANY, OR ANY OF THE OTHER AGREEMENTS BETWEEN THE PARTIES. NO PARTY WILL SEEK
TO CONSOLIDATE ANY SUCH ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. THE PROVISIONS
OF THIS SECTION HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND THESE
PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NEITHER PARTY HAS IN ANY WAY
AGREED WITH OR REPRESENTED TO THE OTHER PARTY THAT THE PROVISIONS OF THIS
SECTION WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.




10.

Choice of Law and Venue. The Parties agree that this Agreement shall be
construed under the laws of the State of Texas. The Parties expressly consent to
the personal and exclusive jurisdiction and venue of the state and federal
courts located in Dallas County, Texas, for any lawsuit arising out of relating
to this Agreement or Employee’s employment relationship with the Company.




11.

Representations and Warranties of Employee. Employee hereby represents, warrants
and covenants that, on and as of the Effective Date, Employee is not a party or
subject to any non-competition or non-solicitation agreement or any other
restrictive covenants, other





9




--------------------------------------------------------------------------------




than arrangements between Employee and the Company and other than arrangements
disclosed in writing to the Company (“Prior Covenants”), which could give rise
to any liability to any previous employer of Employee relating to or arising out
of the Company’s recruitment or employment of, or other dealings, with Employee.
Further, Employee shall not engage in any conduct during the Term which could
give rise to any claim that such conduct violates any Prior Covenants.




12.

Severability. In the event that any provision, covenant, section, subsection,
paragraph, or any portion thereof, of this Agreement is held by any court or
other tribunal to be illegal, invalid or unenforceable, either in whole or in
part, the legality, validity or enforceability of the remaining provisions,
covenants, sections, subsections, paragraphs, or portions thereof shall not be
affected thereby, and each such provision, covenant, section, subsection,
paragraph, or any portion thereof shall remain valid and enforceable to the
fullest extent permitted by law.




13.

Notices. All notices, requests, demands and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed given (i) on the date of delivery, or, if earlier, (ii) one (1) day after
being sent by a nationally recognized commercial overnight service, or
(iii) three (3) days after being mailed by registered or certified mail, return
receipt requested, prepaid and addressed to the Parties or their successors at
the following addresses, or at such other addresses as the Parties may later
designate in writing:




If to Employee:

John Lindle

___________________

___________________




If to the Company:

Copart, Inc.

Attn: Paul Styer

Senior Vice President & General Counsel

14185 Dallas Parkway, Suite 300

Dallas, TX 75254




or to such other address or the attention of such other person as the recipient
Party has previously furnished to the other Party in writing in accordance with
this Section 13. Employee will notify any prospective new employer of the
Protective Covenants in this Agreement prior to accepting employment with such
new employer. Both parties shall have the right to express their opinion to a
third party about the enforceability and/or applicability of the Protective
Covenants in this Agreement and appropriate remedies that may apply to Employee
or those acting in concert with Employee, and no such communication with such a
third party shall give rise to cause of action for tortious interference or
otherwise.




14.

Miscellaneous.




(a)

Employee may not assign or delegate this Agreement or Employee’s obligations
hereunder to any third party. This Agreement shall automatically inure to the
benefit





10




--------------------------------------------------------------------------------




of the Company, and its parent, subsidiaries, affiliates, successors and
assigns, and shall be enforceable by any one or more of same that has a
legitimate business interest in such enforcement without the need for any
further approval or action by Employee or the Company. In this regard, the
Purchasers are expressly understood to be beneficiaries of this Agreement with a
legitimate business interest in enforcing this Agreement and the right to
enforce it. Employee expressly agrees that the Company may assign its rights and
duties under this Agreement to any third party, including, without limitation,
assignment in connection with any sale of some or all of Company’s assets or
affiliated companies, or the merger by the Company, its parent company, or any
affiliated entity, with or into any business entity, and that any such assignee
shall have the right to enforce this Agreement to the full extent reasonable and
necessary to protect a legitimate business interest of the assignee.




(b)

A waiver of any breach of this Agreement shall not be a waiver of any subsequent
breach, nor modify this Agreement; provided, however, that if Employee believes
that the Company has not complied with a provision of this Agreement then
Employee will promptly notify the Company and if Employee fails to do so or
elects to continue in the employment of the Company for more than ten (10)
business days after the alleged breach then Employee will have waived the right
to assert breach of the provision at issue as a defense to enforcement of this
Agreement. This Agreement may be amended or modified by, and only by, a written
instrument executed by both the Company and Employee. No waiver of any term or
provision of this Agreement shall be effective unless in writing and signed by
the Party against whom such waiver is sought to be enforced.




(c)

The Company shall pay Employee $100 within seven (7) business days of Employee’s
execution of this Agreement.




(d)

This Agreement, together with the Confidentiality and Intellectual Property
Assignment Agreement between Employee and the Company of even date herewith,
embody the entire agreement and understanding between the Parties concerning the
matters covered herein and therein and supersede all prior agreements and
understandings, whether oral or written, relating to the subject matter hereof
and thereof, including but not limited to the Prior Agreement. Employee agrees
that no verbal or other statement, inducement or representation relied upon by
Employee for the execution of this Agreement has been made to Employee which is
not contained in this Agreement.




(e)

This Agreement has been negotiated by the Parties, each having had the
opportunity to be represented by counsel of its choice, and no provision hereof
shall be construed against either Party by reason of that Party being considered
to be the drafter of such provision. Employee represents that Employee has read
this Agreement carefully and understands this Agreement or has relied
exclusively on Employee’s counsel for an understanding of the terms and
conditions herein.




(f)

As a condition to Employee’s employment, Employee may be required to sign
additional documents, acknowledgements, and authorizations. Employee’s
acceptance of employment pursuant to the terms of this Agreement shall be
contingent upon Employee’s signing and delivering such documents,
acknowledgements, and authorizations as the Company





11




--------------------------------------------------------------------------------




in its sole discretion deems to be appropriate. Without limiting the generality
of the foregoing, Employee’s successful completion of a drug and background
check with satisfactory results is a condition precedent to the Company’s
obligations under this Agreement.




(g)

The headings of the paragraphs contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
any provision of this Agreement.




(h)

This Agreement may be executed in one or more counterparts, none of which need
contain the signature of more than one Party hereto, and each of which shall be
deemed to be an original, and all of which together shall constitute a single
agreement.




(i)

Nothing in this Agreement shall be construed to eliminate or diminish any common
law or statutory obligation that Employee may have to the Company, such as, but
not limited to, fiduciary duties of loyalty and confidentiality, trade secret
protection, and the obligation to provide the Company with notice of corporate
opportunities under the corporate opportunities doctrine.




* * * * * * * * * *




[Remainder of Page Intentionally Left Blank – Signature Page Follows]





12




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.







EMPLOYEE:







/s/ John Lindle

____________________________________


John Lindle




COMPANY:




COPART, INC.




By: /s/ Paul A. Styer

        ________________________________





      Paul A. Styer, Secretary

        ________________________________

































13




--------------------------------------------------------------------------------




EXHIBIT A




Form of Confidentiality and Intellectual Property Assignment Agreement







[attached]




--------------------------------------------------------------------------------




     [d30512_ex1018002.gif] [d30512_ex1018002.gif]




COPART CONFIDENTIALITY AND

INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

1.

Confidential Information and Trade Secrets

a.

You agree that all non-public information communicated to you with respect to
the business of Copart, Inc. and its subsidiaries, including but not limited to
QCSA Holdings, Inc. (collectively referred to herein as “Copart”), including
without limitation Copart’s business management information system and any other
confidential or trade secret information (collectively “Confidential
Information”) gained by you by reason of association or employment with Copart,
whether or not that Confidential Information was directly, indirectly or
unintentionally communicated, shall be treated by you as confidential and shall
not be disclosed to anyone without Copart’s express authorization. “Confidential
Information” includes, but is not limited to, all data, systems, compilations,
programs, devices, strategies, concepts, ideas or methods, regardless of whether
kept in a document, electronic storage medium, or in the programmer’s memory,
and any and all information concerning or related to:

(i)

Copart’s financial condition, results of operations, and amounts of compensation
paid to officers and employees;

(ii)

marketing and sales programs of Copart and the terms and conditions (including
prices) of sales and offers of sales for products and/or services by Copart
along with information regarding Copart’s proposed products or designs, whether
or not pursued by Copart;

(iii)

the terms, conditions and current status of Copart’s agreements and
relationships with any customers, suppliers or other entities;

(iv)

the identities and business preferences of Copart’s actual and prospective
customers and/or suppliers or any employee or agent of Copart’s actual and
prospective customers and/or suppliers with whom Copart communicates along with
Copart’s practices and procedures for identifying prospective customers;

(v)

the names and identities of any and all of Copart’s customers, including any and
all customer lists or similar compilations;

(vi)

the manufacturing processes and techniques, regulatory approval strategies,
computer programs, data, formulae, and compositions, service techniques and
protocols, new product designs and other skills, ideas, and strategic plans
possessed, developed, accumulated or acquired by Copart;

(vii)

personnel information including the productivity and profitability (or lack
thereof) of Copart’s employees, agents, or independent contractors;

(viii)

any communications between Copart, its officers, directors, shareholders or
employees, and/or any attorney retained by Copart for any purpose, or any person
retained or employed by such attorney for the purpose of assisting such attorney
in his or her representation of Copart;

(ix)

the cost or overhead associated with the goods and services provided by Copart
along with Copart’s pricing structure for its goods or services, including its
margins, discounts, volume purchases, rebates, mark-ups and/or incentives; and





1




--------------------------------------------------------------------------------




(x)

any other matter or thing, whether or not recorded on any medium or kept in your
memory, (A) by which Copart derives actual or potential economic value from such
matter or thing being not generally known to other persons or entities who might
obtain economic value from its disclosure or use, or (B) which gives Copart an
opportunity to obtain an advantage over its competitors who do not know or use
the same.

b.

You promise and agree that, both during and after your association with Copart,
you shall not use or disclose any Confidential Information to any other person,
unless specifically authorized in writing by an officer of Copart to do so. If
an officer of Copart gives you written authorization to make any such
disclosures or to use such information, you shall do so only within the limits
and to the extent of that authorization. If a time limit is required in order to
make this restriction enforceable, then the restrictions on use or disclosure of
Confidential Information will only apply for three (3) years after the end of
your association where information that does not qualify as a trade secret is
concerned (the restrictions will apply to trade secret information for as long
as the information remains qualified as a trade secret).

c.

You acknowledge and agree that the unauthorized use of or disclosure of any
Confidential Information constitutes unfair competition for which Copart has no
adequate remedy at law thereby making injunctive relief appropriate.

d.

You agree that during your association with Copart, you will not improperly use,
disclose, or induce Copart to use any proprietary information or trade secrets
of any third party which you have an obligation to keep in confidence. You
further agree that you will not bring onto Copart’s premises or transfer onto
Copart’s technology systems any unpublished document, proprietary information,
or trade secrets belonging to any such third party unless disclosure to, and use
by, Copart has been consented to in writing by such third party.

e.

You acknowledge that Copart has received and will in the future receive
confidential or proprietary information belonging to third parties (“Third Party
Confidential Information”) subject to a duty on Copart’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. You hereby agree to hold all such Third Party Confidential Information
in the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out your work for
Copart consistent with Copart’s agreement with such third party. You further
agree to comply with any and all Copart policies and guidelines that may be
adopted from time to time regarding Third Party Confidential Information.

2.

Intellectual Property Assignment

a.

As between Copart and you, you agree that all right, title, and interest in and
to any and all Copart Inventions and Intellectual Property, as defined herein,
are the sole property of Copart. “Copart Inventions and Intellectual Property”
or “CIIP” refers to all inventions, works of authorship, copyright eligible
works (such as materials, records, notes, drawings, and software), ideas,
designs, developments, improvements, discoveries, and other intellectual
property you develop, discover, or create (i) that relate to Copart’s business,
or to any actual or demonstrably anticipated research, future work, or projects
of Copart, whether or not conceived or developed alone or with others, and
whether or not conceived or developed during regular working hours, or (ii) that
result from any work you performed for Copart, performed on Copart time, or
performed using Copart’s property, resources, or Confidential Information. You
hereby assign to Copart, without further consideration, your entire right,
title, and interest (throughout the United States and in all foreign countries)
free and clear of all liens and encumbrances in and to all such CIIP, which
shall be the sole property of Copart, whether or not patentable. You also agree
to promptly make full written disclosure to Copart of any CIIP.





2




--------------------------------------------------------------------------------




b.

You hereby acknowledge and agree that all writings, ideas, information, and
other works which may be copyrighted (including software and computer programs)
which are related to the present or planned, or reasonably anticipated business
of Copart and are prepared by you (solely or jointly with others) during your
relationship with Copart shall be, to the extent permitted by law, deemed to be
“works for hire” or the result of “works for hire,” as defined by U.S. copyright
laws, with the copyright automatically vesting in Copart. To the extent that
such writings and works are not works for hire, you hereby waive any and all
rights in such writings and works and hereby assign to Copart all of your
present and future rights, title and interest, including copyright, in such
writings and works.

c.

Any assignment to Copart of CIIP includes all rights of attribution, paternity,
integrity, modification, disclosure and withdrawal, and any other rights
throughout the world that may be known as or referred to as “moral rights,”
“artist’s rights,” “droit moral,” or the like (collectively, “Moral Rights”). To
the extent that Moral Rights cannot be assigned under applicable law, you hereby
waive and agree not to enforce any and all Moral Rights, including, without
limitation, any limitation on subsequent modification, to the extent permitted
under applicable law.

d.

You agree to keep and maintain adequate, current, accurate, and authentic
written records of all CIIP made by you (solely or jointly with others) during
the term of your association with Copart. The records will be in the form of
notes, sketches, drawings, electronic files, reports, or any other format that
may be specified by Copart. As between Copart and you, the records are and will
be available to and remain the sole property of Copart at all times.

e.

You further agree to reasonably cooperate with Copart, both during and after
association with Copart, in obtaining and enforcing patents, copyrights,
trademarks, and other protections of Copart’s rights in and to all CIIP. Without
limiting the generality of the foregoing, you shall, at any time during or after
association with Copart, at Copart’s request, execute all papers, render all
assistance, and perform all lawful acts which Copart considers necessary or
advisable for the preparation, filing, prosecution, issuance, procurement,
maintenance or enforcement of patents, trademarks, copyrights and other
protections, and any applications for any of the foregoing, of the United States
or any foreign country for any CIIP and for the transfer of any interest you may
have therein. You shall execute any and all papers and documents required to
vest title in Copart or its nominee in any CIIP. If Copart is unable because of
your mental or physical incapacity or for any reason to secure your signature to
apply for or pursue any application for any United States or foreign patent,
copyright or other registration covering CIIP, then you hereby irrevocably
designate and appoint Copart and its duly authorized officers and agents as your
agent and attorney in fact, to act for and on your behalf to do all lawfully
permitted acts to further the prosecution and issuance of such registrations
with the same legal force and effect as if executed by you.

f.

To the extent that you have any previously-created inventions that you wish to
exclude from the scope of this Agreement (“Prior Inventions”), please notify
Copart of all such inventions in writing prior to executing this Agreement. You
agree not to incorporate any Prior Invention or any invention, improvement,
development, concept, discovery or other proprietary information owned by any
third party into any Copart product, process or service without Copart’s prior
written permission.




3.

Conflicting Obligations




You hereby represent and warrant that you have no other agreements,
relationships, or commitments to any other person or entity that conflict with
the provisions of this Agreement, your obligations to Copart under this
Agreement, or your ability to perform the services for which you are being
retained by Copart. You further agree that if you have signed a confidentiality
agreement or similar type of agreement with any former employer or other entity,
you will comply with the terms of any such agreement to the extent that its
terms are lawful under applicable law. You represent and warrant that





3




--------------------------------------------------------------------------------




after undertaking a careful search (including searches of your computers, cell
phones, electronic devices, and documents), you have returned all property and
confidential information belonging to all prior employers (and/or other third
parties you have performed services for in accordance with the terms of your
applicable agreement).




4.

Return of Copart Materials




Following the end of your association with Copart or at any time upon demand
from Copart, you will immediately deliver to Copart, and will not keep in your
possession, recreate, or deliver to anyone else, any and all Copart property,
including, but not limited to, Confidential Information, Third Party
Confidential Information, all devices and equipment belonging to Copart
(including computers, handheld electronic devices, telephone equipment, and
other electronic devices), all tangible embodiments of the CIIP, all
electronically stored information and passwords to access such property, Copart
credit cards, records, data, notes, notebooks, reports, files, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
photographs, charts, any other documents and property, and reproductions of any
of the foregoing items, including, without limitation, those records maintained
pursuant to Section 2(e). You also hereby consent to an exit interview (at
Copart’s election) to confirm your compliance with this Section 4.




5.

Miscellaneous

a.

The laws of the State of Texas (without regard to Texas’s conflict of law
rules), as well as any and all applicable federal law, including U.S. copyright
laws, shall apply to this Agreement. You hereby expressly consent to the
personal and exclusive jurisdiction and venue of the state and federal courts
located in Dallas County, Texas, for any lawsuit arising out of this Agreement.

b.

This Agreement will be binding upon your heirs, executors, assigns,
administrators, and other legal representatives, and will be for the benefit of
Copart, its successors, and its assigns. There are no intended third-party
beneficiaries to this Agreement, except as may be expressly otherwise stated.
Notwithstanding anything to the contrary herein, Copart may assign this
Agreement and its rights and obligations under this Agreement to any successor
to all or substantially all of Copart’s relevant assets, whether by merger,
consolidation, reorganization, reincorporation, sale of assets or stock, or
otherwise, without the need for further consent by you.

c.

This Agreement, together with Exhibit A, sets forth the entire agreement and
understanding between the Copart and you with respect to the subject matters
contained herein and supersedes all prior written and oral agreements,
discussions, or representations between us regarding these subject matters.

d.

If a court or other body of competent jurisdiction finds, or the parties
mutually believe, any provision of this Agreement, or portion thereof, to be
invalid or unenforceable, such provision will be enforced to the maximum extent
permissible so as to effect the intent of the parties, and the remainder of this
Agreement will continue in full force and effect.

e.

No modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in a writing signed by the
President or CEO of Copart and you. Waiver by Copart of a breach of any
provision of this Agreement will not operate as a waiver of any other or
subsequent breach.

f.

The rights and obligations of the parties to this Agreement will survive
termination of your association with Copart.








4




--------------------------------------------------------------------------------




Acknowledged and agreed:







/s/ John Lindle

5-28-13

____________________________________

___________________

Signature

Date

 

 

 

 

John Lindle

 

_________________________________

 

Name (printed)

 




















5










--------------------------------------------------------------------------------